IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00017-CR

VICTOR ANTONIO RUIZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-813-C1


                          MEMORANDUM OPINION


      After Victor Ruiz entered an open guilty plea to the felony offense of aggravated

assault with a deadly weapon, a jury assessed a twenty-year prison sentence and a

$10,000 fine. Ruiz appealed.

      Ruiz’s appointed appellate counsel has filed a motion to withdraw and an Anders

brief, asserting that he has diligently reviewed the appellate record and that, in his

opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Although informed of his right to do so, Ruiz did not file a pro se
response to the Anders brief.

          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment. Counsel must send Ruiz a

copy of our decision by certified mail, return receipt requested, at Ruiz’s last known

address. TEX. R. APP. P. 48.4. Counsel must also notify Ruiz of his right to file a pro se

petition for discretionary review. Id.; see also Ex parte Owens, 206 S.W.3d 670, 673-74

(Tex. Crim. App. 2006).       We grant counsel’s motion to withdraw, effective upon

counsel’s compliance with this notification requirement as evidenced by “a letter [to

this Court] certifying his compliance.” See TEX. R. APP. P. 48.4.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 21, 2012
Do not publish
[CR25]

Ruiz v. State                                                                       Page 2